Citation Nr: 0716894	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In February 2007, the veteran and his wife testified during a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claim on appeal.

The veteran contends that his service-connected low back 
disability is more severe than the currently assigned rating 
indicates.  In addition, it appears that the veteran contends 
that his low back disability renders him unemployable as his 
mobility has become significantly limited.  

The medical evidence associated with the claims file reflects 
increased pain with radiation to his hips and legs.  During 
the October 2003 QTC examination, the veteran examiner noted 
that the veteran did have some erectile dysfunction, but 
never discussed if this was related to his service-connected 
back disability.  A November 2003 VA outpatient record 
reflects that the veteran's low back pain radiated down both 
legs to his feet, he was diagnosed with spinal stenosis, and 
he underwent an epidural spine injection for pain relief.  
MRI reports from April 2004 and June 2005 show that the 
veteran's condition was worsening with a recent impression of 
disc protrusion with possible impingement upon L5 nerve roots 
under physiologic stress.  Furthermore, along with the 
veteran's October 2004 substantive appeal was his statement 
indicating that he had back surgery in July 2004.

The Board points out that the veteran last underwent VA 
examination for his low back disability in October 2003, over 
3 years ago, and he has continued to contend that his 
symptoms have increased in severity.  Furthermore, the Board 
is unable to determine whether the veteran has been diagnosed 
with additional conditions related to his service-connected 
low back disability and to what degree his back disability 
has progressed, to include orthopedic and neurologic 
manifestations.  
Thus, contemporaneous medical findings are needed to resolve 
this claim.  See 38 U.S.C.A. § 5103A.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

In addition, the RO has evaluated the veteran's service-
connected low back disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective 
September 26, 2003, VA revised the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has the duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

The Board notes that when evaluating joints on the basis of 
limited motion, VA must consider whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2006).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  

In this case, while the veteran and his representative were 
provided notice of the revised rating criteria in the January 
2004 rating decision and the February 2006 Supplemental SOC, 
the RO has not obtained examination findings responsive to 
the new criteria.  The Board finds that neurological and 
orthopedic examination findings would be helpful in resolving 
the claim for an increased rating for a low back disability.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA neurological examination and orthopedic 
examinations, by physicians, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, will 
result in a denial of the claim for a higher rating.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
the notice of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
contains VA medical records through December 2003, although 
the November and December 2003 records do not appear 
complete.  Moreover, the veteran has submitted MRI reports 
dated in May 2004 and June 2005 from the VA medical centers 
(VAMC) in Atlanta, Georgia, and in Augusta, Georgia, 
reflecting ongoing low back treatment.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, a review of the February 2007 Travel Board 
hearing transcript reveals that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
When the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal, to include requesting that he submit any evidence in 
his possession that pertains to the claim.  The RO should 
also ensure that its notice to the veteran meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that all VCAA 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2006) are 
fully complied with and satisfied, to 
include informing the veteran that he 
should submit any evidence in his 
possession that pertains to the claim.  
See also 38 C.F.R. § 3.159 (2006) and 
Dingess/Hartman, supra. 

2.  The RO should request that the 
veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence from VA 
and non VA medical providers, to include 
records of back surgery from July 20, 
2004, pertinent to the claim for an 
increased rating for his low back 
disability on appeal.

3.  The RO should request from the VAMC 
in Decatur, Georgia, in Atlanta, Georgia, 
and in Augusta, Georgia, all outstanding 
records of evaluation and/or treatment 
for the veteran's back, to include pain 
management clinic records and surgery 
records, from October 2003 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159 (2006).  All 
records and/or responses should be 
associated with the claims file.

4.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his low 
back, by physicians, at an appropriate VA 
medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report

The neurological examiner should: 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's low back disability. The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
low back disability.  In this regard, the 
examiner should state whether any 
neurological impairment caused by the 
veteran's service-connected back 
disability is analogous to complete or 
incomplete paralysis of the sciatic nerve 
and if so, the degree of paralysis should 
be described in terms of mild, moderate, 
moderate severe, or severe.  The symptoms 
from this paralysis should be reported.

If IVDS is diagnosed, the examiner should 
comment as to the existence and frequency 
of any of the veteran's incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his low back disability, 
the examiner should indicate whether, 
over the last 12-month period, the 
veteran's  incapacitating episodes had a 
total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6  
weeks.

The orthopedic examiner should: conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the low back due to pain and/or 
any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should also specifically 
indicate whether there is any ankylosis 
of the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

Lastly, the examiner should discuss 
whether the service-connected low back 
disability renders the veteran 
unemployable.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
former and revised rating criteria for 
the spine).  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



